Citation Nr: 0332970	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hidradenitis 
suppurative of the groin and axilla.  

2.  Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1990 to May 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


REMAND

In October 2002, the Board denied service connection for the 
residuals of a neck injury and for low back pain.  The 
veteran was informed at that time that the issue of 
entitlement to service connection for hidradenitis 
suppurative of the groin and axilla would be the subject of a 
later decision.  He was also informed that the issue of 
entitlement to service connection for hearing loss would be 
the subject of a post-development decision.  The Board was to 
undertake additional development pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2003)).  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides 
a claimant one year to submit evidence.  In the instant case, 
a remand of the case is therefore required to comply with 
DAV.  

The Board notes that the veteran filed his claim in 1999.  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board notes that the veteran 
must be afforded the veteran in the adjudication of this 
claim.  

The Board notes that in a note dated in May 2000, a private 
examiner stated that he was the veteran's private physician 
and that the veteran's rashes are related to his military 
service.  There is no letterhead, or address provided in the 
note and the signature is illegible.  No rationale is offered 
for the opinion.  A VA examiner has not examined the veteran 
for evaluation of this disability and to provide an opinion 
regarding its etiology.  

In May 2000, the veteran disagreed with an RO decision that 
denied several issues, including service connection for 
hearing loss.  A statement of the case has not been issued on 
that claim.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1998).

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 




1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any of the 
disabilities at issue here.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.  If the RO is unable to secure 
any records identified by the veteran, 
the veteran should be so informed.  Of 
particular interest are the records from 
the private examiner who submitted the 
May 2000 opinion as noted above.  

2.  The RO should schedule the veteran 
for a VA dermatology examination.  The 
claims file must be made available to the 
examiner for review, and the examiner 
must note in the examination report that 
this has been accomplished.  
Specifically, the examiner should 
indicate the etiology of any skin 
disability found and also indicate if any 
current skin disability is related to the 
veteran's inservice treatment for skin 
complaints.   The examiner should offer 
complete rationale for all opinions and 
conclusions drawn.  

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issues 
on appeal should be readjudicated by the 
RO.   To the extent that the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes all relevant laws 
and regulations, and afforded a 
reasonable opportunity to respond.  The 
RO must issue a statement of the case on 
the issue of entitlement to service 
connection for a hearing loss, and 
provide the veteran the opportunity to 
respond.  If the veteran perfects his 
appeal on this issue by timely submitting 
a substantive appeal, the case should be 
returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




